DeNNY, J.
The deed of gift executed 28 July, 1900, was not registered within two years from its execution, as required by Consolidated Statutes of North Carolina, sec. 3315, and was void at the time of its registration, 12 January, 1904. Curative acts of the Legislature do not revive void instruments. Booth v. Hairston, 193 N. C., 278, 136 S. E., 879; S. c., 195 N. C., 8, 141 S. E., 480; Reeves v. Miller, 209 N. C., 362, 183 S. E., 294; Allen v. Allen, 209 N. C., 744, 184 S. E., 485.
Acknowledgment of the execution of an instrument is not a re-execution of it.
His Honor’s ruling in the court below was correct, and the judgment is
Affirmed.